DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), based on an application filed in Japan on 09/04/2018. The Applicant has filed a certified copy of the JP2018-074723 application as required by 37 CFR 1.55, which has been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2021, 6/02/2021, 9/16/2019 and 4/02/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawing received on 4/02/2019 is accepted to by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gualtieri (US 5,245,689).

Regarding Claim 1, Gualtieri teaches a Faraday rotator comprising a garnet type crystal (refer to US 5,245,689) represented by (Tb3-x-y Rx Biy) Al5 O12 (R represents one or more elements selected from Y, Er, Yb, or Lu, 0 < x, and 0 ≤ y), (Example 2, [col. 10, lines 5-15] teaches aluminum garnet waveguide having the composition Tb1.63 Lu1.37 Al5 O12 , which is within the claimed range with R = Lu, y=0 and x=1.37). 
Regarding Claim 6, a Faraday rotator according to claim 1 is rejected (see above).
Gualtieri teaches a Faraday rotator according to claim 1.
Gualtieri further teaches the Faraday rotator comprising the garnet type crystal according to claim 1, wherein x < 2.0 ((Example 2, [col. 10, lines 5-15] teaches aluminum garnet waveguide having the composition Tb1.63 Lu1.37 Al5 O12, which is within the claimed range with R = Lu, y=0 and x=1.37).
Regarding Claim 7, a Faraday rotator according to claim 1 is rejected (see above).
Gualtieri teaches a Faraday rotator according to claim 1.
Gualtieri further teaches the Faraday rotator comprising the garnet type crystal according to claim 1, wherein y < 1.0. (Example 2, [col. 10, lines 5-15] teaches aluminum garnet waveguide having the composition Tb1.63 Lu1.37 Al5 O12, which is within the claimed range with R = Lu, y=0 and x=1.37).

Regarding Claim 8, a Faraday rotator according to claim 1 is rejected (see above).
Gualtieri teaches a Faraday rotator according to claim 1.
Gualtieri further teaches an optical isolator comprising the Faraday rotator according to claim 1 (“Iron garnets are important magneto-optical materials because of their high Faraday rotation. Yttrium iron garnet (YIG), for example, has a Faraday rotation of about 0.1 deg/.mu.m at visible wavelengths. Bismuth-substituted iron garnet also has large Faraday rotation”, [col. 1, lines 48-53]; “FIG. 7 schematically illustrates construction of an optical isolator”, [col. 3, lines 48-50]; “magneto-optical isolator constructed from a single crystal of terbium aluminum garnet”, [col. 11, lines 3-5]; “The magneto-optical device of claim 13 which is an optical isolator”, [claim 14])

Claims 2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ONISHI YUYA et al: ("Yellow-light emitting Tb3Al5O12:Ce3+ phosphor properties sensitized by Bi3+ions", JOURNAL OF LUMINESCENCE, on record).
 Regarding Claim 2, Onishi teaches a Faraday rotator comprising a garnet type crystal represented by (Tb3-x-y Rx Biy) Al5 O12 (R is one or more elements selected from Y or a lanthanoid (La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, or Lu), 0 < x, and 0 < y)). (Onishi in Fig. 5 teaches garnet type crystal Tb3(1-x-y) Ce3x B3y Al5 O12 , which is within the claimed range with R = Ce, x= 0 to1.0 and y=0 to 0.05 [in 2. Experimental; page 721, line 9]).
Regarding Claim 9, Onishi teaches (refer to ONISHI YUYA et al: "Yellow-light emitting Tb3Al5O12:Ce3+ phosphor properties sensitized by Bi3+ions",) a method of manufacturing a Faraday rotator comprising: a step of growing a garnet type crystal 3-x-y Rx Biy) Al5 O12 (R represents one or more elements selected from Y, Er, Yb, or Lu, 0 < x, and 0 < y) by adjusting raw materials; and a step of subjecting the garnet type crystal to processing (Onishi in Fig. 5 teaches garnet type crystal Tb3(1-x-y) Ce3x B3y Al5 O12 , which is within the claimed range with R = Ce, x= 0 to1.0 and y=0 to 0.05 [in 2. Experimental; page 721, line 9].and [introduction]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gualtieri as applied to claim 1 above, and further in view of ONISHI YUYA et al: ("Yellow-light emitting Tb3Al5O12:Ce3+ phosphor properties sensitized by Bi3+ions", JOURNAL OF LUMINESCENCE, on record).

Regarding Claim 3, a Faraday rotator according to claim 1 is rejected (see above).
Gualtieri teaches a Faraday rotator according to claim 1.
Gualtieri doesn’t explicitly teach a Faraday rotator comprising the garnet type crystal according to claim 1, wherein 0 < y.  
Gualtieri and Onishi are related as a garnet type crystal.
Onishi teaches garnet type crystal wherein 0 < y. (y=0 to 0.05 [para 3.3.]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Gualtieri to have 0 < y as taught by Onishi for the predictable result of enhancement of emission intensity disclosed in introduction.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gualtieri in view of ONISHI YUYA et al. as applied to claim 3 above, and further in view of Morris, et al. (US 5,756,225).

Regarding Claim 4, a Faraday rotator according to claim 3 is rejected (see above).
Gualtieri in view of Onishi teaches a Faraday rotator according to claim 3.
Gualtieri teaches a liquid phase epitaxy crystal growth technique (“aluminum garnet, as provided by this invention, are most conveniently prepared by the liquid phase epitaxy crystal growth technique. The growth of an aluminum garnet crystal layer by liquid phase epitaxy on an aluminum garnet substrate”, [col. 5, Lines 35-38]).
Gualtieri in view of Onishi doesn’t explicitly teach the Faraday rotator according to claim 3, wherein the garnet type crystal is manufactured by bringing a raw material solution into contact with a substrate formed of a Dy3A15O12 crystal and performing liquid phase epitaxial growth.  
Gualtieri and Morris are related as a garnet type crystal.
Morris teaches a raw material solution into contact with a substrate formed of a Dy3A15O12 crystal and performing liquid phase epitaxial growth (In Table III Morris specifically teaches embodiments in which a Dy3Al5O12 body is utilized as the substrate for the growth of a Dy2.24Gd0.76Al5O12 or YAl4.52Sc0.48O12 epitaxial layer. 
Thus, in view of the teachings of Morris an ordinary artisan would readily recognize that a Dy3Al5O12 crystal may serve as a suitable substrate for liquid phase epitaxial growth of the Tb1.63Lu1.37Al5O12 composition utilized by Gualtieri with the motivation for doing so being to provide the lattice mismatch necessary to produce the desired amount of strain for a particular application.
Regarding Claim 5, a Faraday rotator according to claim 3 is rejected (see above).
Gualtieri in view of Onishi teaches a Faraday rotator according to claim 3.

Gualtieri in view of Onishi doesn’t explicitly teach the Faraday rotator comprising the garnet type crystal having a greater light transmittance than a garnet type crystal represented by Tb3A15O12.  
Gualtieri and Morris are related as a garnet type crystal.
Morris teaches the Faraday rotator comprising the garnet type crystal having a greater light transmittance than a garnet type crystal represented by Tb3A15O12 (In Table III Morris specifically teaches embodiments in which a Tb3A15O12 body is utilized and compression (strain) to which the epitaxial overlayer is subjected resulting from the mismatch wherein 0 < y.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Gualtieri to have 0 < y as taught by Onishi for the predictable result of enhancement of emission intensity disclosed in introduction.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ONISHI YUYA et al. as applied to claim 9 above, and further in view of Morris, et al. (US 5,756,225).

Regarding Claim 10, the method of manufacturing a Faraday rotator according to claim 9 is rejected (see above).

Onishi doesn’t explicitly teach the method of manufacturing a Faraday rotator according to claim 9, wherein, in the step of growing the garnet type crystal, the garnet type crystal is grown by bringing a raw material solution into contact with a substrate formed of a Dy3A15O12 crystal and performing liquid phase epitaxial growth.  
Onishi and Morris are related as a garnet type crystal.
Morris teaches the method of manufacturing a Faraday rotator, wherein, in the step of growing the garnet type crystal, the garnet type crystal is grown by bringing a raw material solution into contact with a substrate formed of a Dy3A15O12 crystal and performing liquid phase epitaxial growth (In Table III Morris specifically teaches embodiments in which a Dy3Al5O12 body is utilized as the substrate for the growth of a Dy2.24Gd0.76Al5O12 or YAl4.52Sc0.48O12 epitaxial layer. 
Thus, in view of the teachings of Morris an ordinary artisan would readily recognize that a Dy3Al5O12 crystal may serve as a suitable substrate for liquid phase epitaxial growth of the Tb1.63Lu1.37Al5O12 composition utilized by Gualtieri with the motivation for doing so being to provide the lattice mismatch necessary to produce the desired amount of strain for a particular application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A/Examiner, Art Unit 2872         

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872